Gray, C. J.
The first part of the answer sets up no legal defence, because it states no facts, but only what in a certain contingency may be the evidence at the trial. Suit v. Woodhall, ante, 547.
If the rest of the answer can be treated as constituting a separate allegation, it is insufficient, because it does not show any neglect on the part of the plaintiff, or lapse of reasonable time, or refusal upon demand; and because, if it did, the matters alleged would not show a want of consideration, but at most only a subject of recoupment, which is not pleaded. Hodgkins v. Moulton, 100 Mass. 309. Exceptions overruled.